Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first and second drive mechanisms” in claim 12; “drive members” in claim 15; “third drive mechanism” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 10-11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mitsui et al. (US 3,896,793).
Regarding Claim 1, Mitsui discloses:
A scope system, comprising: 
an elongate tube (2) comprising a lumen extending therethrough (seen throughout the drawings and shown in Fig. 1 as a central passageway; see also Col 4 Lines 60-65 indicating that the interior of 2 is hollow for accepting tubular members such as 7), the elongate tube further comprising a distal portion (1); and 
at least one accessory channel (7) comprising a tubular structure (Col 4 Line 56) comprising an accessory lumen extending therethrough (the lumen for holding fibers extends the length of 7), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (see Fig. 2, for example, showing the movement of 7 using dotted lines), the at least one accessory channel comprising a distal section (portion of 7 in 6), the at least one accessory channel being movable between a forward-viewing configuration and a side-viewing configuration (shown in Fig. 2 using dotted lines to show movement of the device, but the same principle applies to each embodiment); 
wherein in the forward-viewing configuration, the distal section of the at least one accessory channel is aligned with the distal portion of the elongate tube (shown in Fig. 2, also see Col 5 Lines 46-56 discussing the ability to adjust the channel including moving it counterclockwise to what is shown); 
wherein in the side-viewing configuration, a distal-most portion of the distal section of the at least one accessory channel is disposed at an angle relative to the distal portion of the elongate tube (shown in Fig. 2, for example, the channel is designed to swing from forward to side-viewing); and 
wherein a camera system is at least partially disposed within the accessory lumen (the fibers of 7 are part of a camera system and are at least partially disposed within the lumen of 7; see Col 5 Lines 24-27).

Regarding Claim 3, Mitsui further discloses wherein: in the forward-viewing configuration, the distal section of the at least one accessory channel is disposed within the lumen of the distal portion of the elongate tube (7 remains within 6, which is an extension of the interior lumen of 2). 

Regarding Claim 4, Mitsui further discloses wherein: movement of a proximal portion of the at least one accessory channel in a distal direction relative to the elongate tube moves the at least one accessory channel from the forward-viewing configuration to the side-viewing configuration (because 7 is connected at the distal end to 8, pushing 7 will cause it to pivot as shown in Fig. 2 to the side viewing position).

Regarding Claim 5, Mitsui further discloses wherein: movement of the proximal portion of the at least one accessory channel in a proximal direction relative to the elongate tube moves the at least one accessory channel from the side-viewing configuration to the forward-viewing configuration (because 7 is connected at the distal end to 8, pulling 7 will cause it to pivot as shown in Fig. 2 to the forward viewing position).

Regarding Claim 6, Mitsui further discloses wherein: the distal-most portion of the distal section of the accessory channel is rotatably coupled to the distal portion of the elongate tube (7 is rotatably coupled to the tube 2 using 8 at the distal-most portion).

Regarding Claim 7, Mitsui further discloses wherein: the distal portion comprises a pivot point (pin 13 acts as a pivot), wherein during movement of the at least one accessory channel between the forward-viewing configuration and the side-viewing configuration, the at least one accessory channel rotates about the pivot point (shown in Fig. 2, for example).

Regarding Claim 10, Mitsui further discloses wherein: the camera system is integral with the accessory lumen (the fibers of 7 are part of the camera system and are integral with the accessory lumen as shown in Fig. 2).

Regarding Claim 11, Mitsui further discloses wherein: the camera system is fixedly disposed within the accessory lumen (the fibers of 7 are part of the camera system and are fixedly disposed within the accessory lumen as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (US 4,763,662) in view of Mitsui et al. (US 3,896,793).
Regarding Claim 1, Yokoi discloses:
A scope system, comprising: 
an elongate tube (10) comprising a lumen (26) extending therethrough, the elongate tube further comprising a distal portion (distal portion of 12; Examiner’s Note: “portion” is a broad term that, while not indefinite, does not limit the claim to a particular portion.  Basically, anything on the distal half of the tube can be a distal portion.); and 
at least one accessory channel (32) comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a distal section (distal portion of the channel 32), the at least one accessory channel being movable between a forward-viewing configuration (shown in Fig. 1) and a side-viewing configuration (shown in Fig. 4); 
wherein in the forward-viewing configuration, the distal section of the at least one accessory channel is aligned with the distal portion of the elongate tube (see Figs. 1-3 showing the alignment between the two); 
wherein in the side-viewing configuration, a distal-most portion of the distal section of the at least one accessory channel is disposed at an angle relative to the distal portion of the elongate tube (see Fig. 4 showing the channel 32 angled relative to the tube 12).
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory lumen.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Regarding Claim 2, Yokoi as modified discloses wherein: in the side-viewing configuration, an intermediate portion of the distal section of the at least one accessory channel is arced outside the lumen of the distal portion of the elongate tube (see Fig. 4 showing the distal section arced away from the tube and having a substantial portion external to the lumen of the tube).

Regarding Claim 3, Yokoi as modified discloses wherein: in the forward-viewing configuration, the distal section of the at least one accessory channel is disposed within the lumen of the distal portion of the elongate tube (see Figs. 1-3 showing a substantial portion of the distal section within the channel 26).

Regarding Claim 4, Yokoi as modified discloses wherein: movement of a proximal portion of the at least one accessory channel in a distal direction relative to the elongate tube moves the at least one accessory channel from the forward-viewing configuration to the side-viewing configuration (moving 32a at the proximal portion causes the distal portion to move between forward and side viewing configurations).

Regarding Claim 5, Yokoi as modified discloses wherein: movement of the proximal portion of the at least one accessory channel in a proximal direction relative to the elongate tube moves the at least one accessory channel from the side-viewing configuration to the forward-viewing configuration (moving 32a at the proximal portion causes the distal portion to move between forward and side viewing configurations).

Regarding Claim 6, Yokoi as modified discloses wherein: the distal-most portion of the distal section of the accessory channel is rotatably coupled to the distal portion of the elongate tube (channel 32 rotates via support mechanism 34 at the distal-most portion).

Regarding Claim 7, Yokoi as modified discloses wherein: the distal portion comprises a pivot point (32 is pivotally supported by 34), wherein during movement of the at least one accessory channel between the forward-viewing configuration and the side-viewing configuration, the at least one accessory channel rotates about the pivot point (32 is pivotally supported by 34).

Regarding Claim 10, Yokoi as modified discloses wherein: the camera system is integral with the accessory lumen (as discussed above with claim 1, the inclusion of a camera system with the accessory lumen is considered obvious and as shown in Mitsui, the camera is integral with the accessory lumen; also, placing a sensor (CCD or CMOS) at the distal end of the lumen would result in a camera integral with the accessory lumen).

Regarding Claim 11, Yokoi as modified discloses wherein: the camera system is fixedly disposed within the accessory lumen (as discussed above with claim 1, the inclusion of a camera system with the accessory lumen is considered obvious and as shown in Mitsui, the camera is fixedly disposed within with the accessory lumen; also, placing a sensor (CCD or CMOS) at the distal end of the lumen would result in a camera integral with the accessory lumen).

Regarding Claim 20, Yokoi discloses:
A scope system, comprising: 
an elongate tube (12) comprising a lumen (26) extending therethrough, the elongate tube further comprising a distal portion (distal portion of 12; Examiner’s Note: “portion” is a broad term that, while not indefinite, does not limit the claim to a particular portion.  Basically, anything on the distal half of the tube can be a distal portion.); and 
at least one accessory channel (32) comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a distal section (distal portion of the channel 32), the at least one accessory channel further comprising a forward-viewing configuration (shown in Fig. 1) and a side-viewing configuration (shown in Fig. 4); 
wherein in the forward-viewing configuration, the distal section of the at least one accessory channel is disposed within the lumen of the distal portion of the elongate tube (see Figs. 1-3 showing a substantial portion of the distal section within the channel 26); 
wherein in the side-viewing configuration, a portion of the distal section of the at least one accessory channel is arced away from and disposed external to the lumen of the distal portion of the elongate tube (see Fig. 4 showing the distal section arced away from the tube and having a substantial portion external to the lumen of the tube).
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory lumen.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Regarding Claim 21, Yokoi discloses:
A scope system, comprising: 
an elongate tube (12) comprising a lumen (26) extending therethrough, the elongate tube further comprising a distal portion (distal portion of 12; Examiner’s Note: “portion” is a broad term that, while not indefinite, does not limit the claim to a particular portion.  Basically, anything on the distal half of the tube can be a distal portion.); and 
at least one accessory channel (32) comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a distal section (distal portion of the channel 32) that is movable between a forward-viewing configuration (shown in Fig. 1) and a side-viewing configuration (shown in Fig. 4); 
wherein in the forward-viewing configuration, the distal section of the at least one accessory channel is aligned with the distal portion of the elongate tube (see Figs. 1-3 showing the alignment between the two); 
wherein in the side-viewing configuration, a portion of the distal section of the at least one accessory channel is arced away from the distal portion of the elongate tube (see Fig. 4 showing the distal section arced away from the tube and having a substantial portion external to the lumen of the tube). 
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory lumen.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Regarding Claim 22, Yokoi discloses:
A scope system, comprising: 
an elongate tube (12) comprising a lumen (26) extending therethrough, the elongate tube further comprising a distal portion (distal portion of 12; Examiner’s Note: “portion” is a broad term that, while not indefinite, does not limit the claim to a particular portion.  Basically, anything on the distal half of the tube can be a distal portion.); and 
at least one accessory channel (32) comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a distal section (distal portion of the channel 32), the at least one accessory channel being movable between a forward-viewing configuration (shown in Fig. 1) and a side-viewing configuration (shown in Fig. 4); 
wherein in the forward-viewing configuration, the distal section of the at least one accessory channel is parallel to the distal portion of the elongate tube (see Figs. 1-3 showing the alignment between the two); 
wherein in the side-viewing configuration, a portion of the distal section of the at least one accessory channel is arced away from the distal portion of the elongate tube (see Fig. 4 showing the tube 32 arced away from and relative to 12).
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory lumen.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Regarding Claim 23, Yokoi discloses:
A method of using a scope system (the system is shown in Fig. 1), comprising: 
inserting the scope system into a patient's body (shown in Fig. 1), the scope system comprising an elongate tube (12) comprising a lumen (26) extending therethrough and at least one accessory channel (32) movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5); 
positioning the scope system in a forward-viewing configuration, wherein in the forward-viewing configuration a distal section of the at least one accessory channel is aligned with a distal portion of the elongate tube (see Figs. 1-3 showing the alignment between the two); and 
moving the scope system to a side-viewing configuration, wherein in the side-viewing configuration, an intermediate portion of the distal section of the at least one accessory channel is arced outside the lumen of the distal portion of the elongate tube (see Fig. 4 showing the channel 32 angled relative to the tube 12).
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory lumen.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Regarding Claim 24, Yokoi as modified discloses moving the scope system from the side-viewing configuration back to the forward-viewing configuration (see Col 3 Lines 24-25; see also, Mitsui Col 5 Lines 46-58 discussing making various adjustments to the direction of the accessory channel 7).

Regarding Claim 25, Yokoi as modified discloses wherein: the step of moving the scope system to a side-viewing configuration further comprises rotating a distal-most portion of the distal section of the accessory channel about a pivot point of the distal portion of the elongate tube (32 is pivotally supported by 34 as seen in Figs. 2 and 4).

Regarding Claim 26, Yokoi discloses:
A method of using a scope system (the system is shown in Fig. 1), comprising: 
inserting the scope system into a patient's body (shown in Fig. 1), the scope system comprising an elongate tube (12) comprising a lumen (26) extending therethrough and at least one accessory channel (32) movably disposed at least partially within the lumen of the elongate tube (see Figs. 1 and 4, for example, showing the channel move relative to the elongate tube), the at least one accessory channel comprising a tubular structure comprising an accessory lumen extending therethrough (32 includes several lumens for illumination, image fibers, and a tool channel, see Fig. 5);
positioning the scope system in a forward-viewing configuration, wherein in the forward-viewing configuration a distal section of the at least one accessory channel is parallel to a distal portion of the elongate tube (see Figs. 1-3 showing the alignment between the two); and 
moving the scope system to a side-viewing configuration, wherein in the side-viewing configuration, a portion of the distal section of the at least one accessory channel is arced outside the lumen of the distal portion of the elongate tube (see Fig. 4 showing the channel 32 angled relative to the tube 12).
Yokoi does not explicitly disclose wherein a camera system is at least partially disposed within the accessory channel.  Mitsui teaches a similar device where as an alternative to an eyepiece, a camera system is placed at the proximal end (see Col 5 Lines 24-27).  The Examiner also notes that with the increased development of image sensors (CCD and CMOS), cameras are commonly placed at the distal end of endoscopes (see CPC classification A61B1/05).  In either case, at least part of the camera system is located within the accessory lumen.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoi’s imaging means to include a camera.  Such a modification allows for images to be captured and saved for image processing and subsequent viewing as is known in the art.

Claims 8, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 3,896,793) in view of Chin et al. (US 2008/0097293).
Mitsui discloses the invention substantially as claimed as stated above.
Regarding Claim 8, Mitsui does not explicitly disclose wherein: the distal portion of the elongate tube comprises a plurality of individual ribs, at least one of the plurality of individual ribs comprising a substantially u-shaped cross-section comprising two sides and an opening.  Chin teaches using u-shaped ribs (62, 64, 66, etc.) with two sides and an opening (see Fig. 4, for example, showing the sides surrounding the central channel with an opening 72) where the shape is for a guidewire lumen (see Figs. 3 and 6).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui’s device to include Chin’s ribs.  Such a modification provides a channel for rapid-exchange guidewires.

Regarding Claim 12, Mitsui does not explicitly disclose first and second drive mechanisms connected to the distal portion of the elongate tube and extending proximally along the elongate tube; wherein proximal movement of the first drive mechanism bends the distal portion of the elongate tube in a first direction, and proximal movement of the second drive mechanism bends the distal portion of the elongate tube in a second direction.  Such mechanisms are common in the art (pullwires are often used to deflect the distal end of endoscopes).  Chin teaches one such example with four wires (see Fig. 7 showing wires 170-176) for controlling the direction of the scope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui’s device to include first and second drive mechanisms.  Such a configuration is well-known in the art as pullwires and other drive mechanisms are used to deflect the distal end of scopes.

Regarding Claim 13, Mitsui as modified discloses wherein: the second direction is opposite the first direction (Chin’s Fig. 7 shows four wires arranged along the perimeter of the tube such that pulling opposite wires will cause movement in opposite directions as is known in the art).

Regarding Claim 16, Mitsui as modified discloses a third drive mechanism connected to the distal portion of the elongate tube and extending proximally along the elongate tube; wherein proximal movement of the third drive mechanism bends the distal portion of the elongate tube in a third direction (see Chin Fig. 7 showing four wires 170-176 for controlling the direction of the scope).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 3,896,793) and Chin et al. (US 2008/0097293), as applied to claims 1, 8, and 12 above, and further in view Sato (US 3,557,780).
Mitsui and Chin disclose the invention substantially as claimed as stated above.
Regarding Claim 9, they do not explicitly disclose wherein the two sides are substantially diamond shaped.  Sato teaches diamond shaped sides (see 8 in Fig. 3) for a flexible portion of an endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui and Chin’s device to have Sato’s diamond shape.  Such a modification provides the room necessary for the device to deflect in multiple directions and is common in the art.

Regarding Claim 14, Mitsui and Chin do not explicitly disclose wherein: the distal portion of the elongate tube comprises a plurality of individual ribs, the first and second drive mechanisms connecting the plurality of individual ribs together.  Sato teaches that it is known to use the pullwires to connect the individual ribs (see Abstract), thus obviating the need for hinges or other connection means.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui and Chin’s device to use Chin’s wires to connect the rings as taught by Sato.  Such a modification eliminates the need for other connection mechanism, simplifying construction.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 3,896,793) and Chin et al. (US 2008/0097293), as applied to claims 1 and 12 above, and further in view Toth (US 2017/0095645).
Mitsui and Chin disclose the invention substantially as claimed as stated above.
Regarding Claim 15, they do not explicitly disclose one or more lights connected to the distal portion, wherein one of the first and second drive mechanisms further comprises an electrical wiring between the light and a power source.  Distal lights, in particular LEDs, are well-known in the endoscopes.  Toth teaches using a smart torquer to deflect a distal tip and provide necessary electronics to the distal components (see Paragraph 0085).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui and Chin’s device to include Toth’s smart torquer for supporting distal lights.  Such a modification uses a single component for two functions, steering and electrical control, instead of two separate components.  This simplifies the device and reduces its diameter, which is useful in endoscopic procedures.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 3,896,793).
Mitsui discloses the invention substantially as claimed as stated above.  While Mitsui does not explicitly disclose wherein: the at least one accessory channel comprises a first accessory channel and a second accessory channel, wherein the first accessory channel is movable between the forward-viewing configuration and the side-viewing configuration independent from the second accessory channel.  Mitsui does disclose both an image acquisition channel (seen in Figs. 1-5) and an illumination channel (Figs. 6-7).  Because the device needs illumination to obtain an image of an internal cavity, the Examiner asserts that a person having ordinary skill in the art would have found it obvious to use both the image acquisition and illumination together.  Providing separate controls for each gives the user more freedom to control both the illumination and image acquisition as desired.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-25 of U.S. Patent No. 11,122,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claims anticipate the application’s claims.  The patent claims include an elongate tube, an accessory channel, forward and side-viewing configurations, and a camera system disposed within the accessory channel’s lumen.  There are slight differences in the scope of the claims such that this is not a statutory rejection, but the differences are minor and do not create a patentable distinction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795